On Petition foe Rehearing.
Per Curiam.
Counsel for appellants urge that the judgment in this case is in conflict with the fifth and fourteenth amendments of the Constitution of the United States. *631These questions were not presented in the briefs of counsel or at the oral argument. Said questions were thereby waived, and this court is precluded, from considering the same on petition for a rehearing. In re Bank of Commerce, 153 Ind. 460, 474; State, ex rel., v. Halter, 149 Ind. 292, 304, 305, and cases cited; Johnson v. Jones, Adm., 79 Ind. 141, 150; Manor v. Board, etc., 137 Ind. 367, 394, and cases cited.
Petition overruled.